Citation Nr: 1441245	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot condition, to include trench foot.

3.  Entitlement to service connection for a cardiovascular disability, to include coronary artery disease and myocardial infarction.

4.  Entitlement to service connection for residuals of traumatic brain injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a bilateral ankle disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to service connection for a lumbar spine disability.

10.  Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from December 23, 2002 to March 7, 2004, as 30 percent disabling from March 8, 2004 to March 30, 2009, and as 70 percent disabling from March 31, 2009.

11.  Entitlement to an initial evaluation in excess of 10 percent for residuals of shrapnel fragment wounds of the right lower extremity.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of entitlement to service connection for hypertension, a cardiovascular disability, residuals of traumatic brain injury, headaches, a bilateral ankle disability, a left knee disability, a cervical spine disability, a lumbar spine disability; whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral foot disability; and higher initial evaluations for PTSD and residuals of shrapnel fragment wounds of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In rating decisions of September 1946 and April 2004, the RO denied service connection for hypertension.

2.  The evidence received since the April 2004 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1946 and April 2004 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Because the Board has determined that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hypertension, no further discussion of the VCAA is necessary at this time.

Analysis
Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection was denied for hypertension in a September 1946 rating decision.  The RO determined that hypertension pre-existed service and was not aggravated by service.  
At the time of the September 1946 rating decision, the record included service treatment records.  They indicate that on enlistment examination, the Veteran's blood pressure was 150/76.  The Veteran was determined to be qualified for enlistment.  On separation examination in January 1946, the Veteran's blood pressure was 140/72.  He was deemed qualified for separation.  
The Veteran submitted an additional claim in February 2004, indicating that he sought service connection for hypertension as secondary to PTSD.
Evidence added to the record since the September 1946 rating decision include an October 1946 letter from the Veteran's private physician indicates that the Veteran had been under the care of the physician since July 1946.  The author opined that the Veteran's hypertensive condition was definitely brought on while in service.  He stated that the Veteran's essential hypertension might never have developed had the Veteran not been under the stress and strain of combat conditions.  
VA treatment records for this period indicate a diagnosis of hypertension.
In an April 2004 rating decision, the RO indicated that service connection for hypertension, also claimed as a heart condition, remained denied because the evidence submitted was not new and material.  It noted that hypertension, also claimed as heart condition, was not shown by the evidence to be related to the service-connected PTSD.  It further indicated that the previous rating decision denied the claim for hypertension on the basis that the condition was noted to have begun prior to service.  
The Veteran sought to reopen his claim in February 2010.  Evidence added to the record since the April 2004 rating decision includes an October 2009 report by a private physician, who states that he reviewed the Veteran's claims file.  He opined that hypertension was related to service.
Other evidence added to the record includes treatise materials from the Veteran's attorney discussing a potential relationship between hypertension and PTSD.
As discussed, service connection for hypertension was denied in 1946 because it was found to have preexisted service and was not aggravated thereby, and in 2004 because there was no evidence that it was related to the Veteran's service-connected PTSD.  Since the April 2004 rating decision, evidence added to the record includes a statement by a physician suggesting a relationship between the Veteran's hypertension and service, and materials pertaining to a potential relationship between hypertension and PTSD.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for hypertension may be reopened.  

The reopened claim will be addressed in the REMAND below.

ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for hypertension is granted.


REMAND

As an initial matter, the Board observes that the Veteran had combat service and was awarded the Purple Heart Medal.  38 U.S.C.A. § 1154(b) (West 2002) provides that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  
Petition to Reopen the Claim of Entitlement to Service Connection for a Bilateral Foot Disability
Service connection for trench foot was denied in an April 2004 rating decision.  In February 2010, the Veteran submitted a claim which included bilateral feet.  He did not specify whether he sought service connection for trench foot or another skin condition of the feet, or some other foot condition.  However, review of the record leads the Board to conclude that the disability for which the Veteran seeks compensation is a skin disorder of the feet, to include trench foot.  In this regard, physical examination in February 2003 revealed bilateral plantar fungal infections and bilateral onychomycosis.  The record is silent with respect to any other complaint referable to the Veteran's feet.  Thus, the Board concludes that it is reasonable that the disability for which the Veteran sought compensation in his February 2010 claim was the same as that which he sought in his earlier claim.  As such, the Board has recharacterized this issue as whether new and material evidence has been submitted to reopen the previously denied claim.
Unfortunately, the Veteran has not been issued notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that case, the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.
Corrective notice must be issued regarding the evidence necessary to reopen the claim, and the claim must be adjudicated by the AOJ on the basis of whether new and material evidence has been received to reopen the previously denied claim.	
	Hypertension, Coronary Artery Disease, and Myocardial Infarction

The Veteran seeks service connection for hypertension and heart disease, which he asserts are related to service or to his service-connected PTSD.  His attorney has submitted treatise documents indicating the possibility that stress and anxiety play a role in heart disease and hypertension.  Further, a private physician suggested in an October 2009 report that the Veteran's hypertension began during service.  The Veteran has not been afforded a VA examination regarding his hypertension and heart disease claims.  The Board concludes that as there is evidence suggesting a relationship to service or service-connected disability and diagnoses of hypertension and heart disorders, a VA examination is warranted.

	Traumatic Brain Injury and Headaches

As noted, the Veteran served in combat, receiving shrapnel wounds to his lower extremities.  He has recently asserted that he has residuals of a traumatic brain injury (TBI) and headaches that are related to service.  The Board finds it plausible that the Veteran might have sustained additional wounds during the incident in service that resulted in the award of the Purple Heart Medal.  Thus, a VA examination is warranted to determine whether there are residuals of a TBI and headaches, and whether such are related to any incident of service.

	Ankles, Left Knee, Cervical Spine, and Lumbar Spine Disabilities

As with the issue of a TBI and headaches, the Board finds it plausible that the Veteran might have incurred musculoskeletal injuries at the time he was wounded in service.  He has described being thrown into the air as the result of a Japanese strike.  He has not been afforded an examination to determine whether any of these claimed disabilities are related to service; such an examination should be conducted.


	Evaluation of PTSD

The Veteran seeks a higher evaluation for his PTSD.  The Board observes that the Veteran was afforded a VA psychological examination in November 2009.  At that time, the diagnoses were PTSD and cognitive disorder not otherwise specified (NOS).  The examiner assigned a global assessment of functioning (GAF) score of 40, relating it to both disorders.  She stated "GAF re PTSD considered alone, aside from his other conditions, and".  The statement is incomplete.  She also stated "Overall GAF = 40, i.e., some impairment in reality testing, plus major impairment in family relations, judgment and thinking."  It is unclear to the Board whether the examiner might have assigned a different GAF score when considering the Veteran's PTSD alone.  Moreover, a May 2010 examiner provided a diagnosis of PTSD only, and assigned a GAF score of 49.  

The Board additionally notes that there are additional diagnoses of record, and the record suggests that these disorders might play a more prominent role in the Veteran's psychiatric functioning.  Delusional disorder is noted in March 2006.  A diagnosis of schizophrenia is noted in a January 2009 VA record.  In May 2010, dementia was noted.  As such, the Board concludes that the severity of the Veteran's PTSD is not entirely clear based on the evidence of record, and that a current, comprehensive examination is necessary in order to decide this claim.

      Evaluation of Shrapnel Fragment Residuals of the Right Lower Extremity
The Veteran is in receipt of service connection for residuals of a shrapnel fragment wound to the right leg.  Service connection was originally denied in a September 1946 rating decision, and ultimately awarded in March 2003, with an effective date of December 23, 2002 assigned.  The Veteran appealed the effective date, and in an August 2009 decision, the Board determined that there was clear and unmistakable error in the September 1946 decision that had denied service connection.  Following that decision, the RO issued a rating decision in December 2009, assigning a retroactive 10 percent evaluation for the disability effective January 10, 1946, the date of the Veteran's separation from service.  Thus, the period considered dates to January 1946.
Service treatment records do not contain any documentation of hospitalization during service.  However, the January 1946 report of separation examination indicates a history of shrapnel in both legs in 1945.  A VA Form 7615, Request for Determination of Service Connection or Character of Discharge, dated in August 1946 and signed by a medical officer, indicates that the Veteran requested treatment for leg pain and fatigue, and low back pain.
Treatment records and examination reports generally record the Veteran's consistent reports of pain dating to his original injury.  In February 2003, the Veteran's gait was noted to be abnormal.  Palpation of the calves and hamstrings generated pain.  In September 2010 and March 2011, VA examiners indicated that the muscle groups involved were XIII, XIV, and XV.  The September 2010 examiner stated that palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of  muscle tone.  He concluded that there was no muscle wound present.  The March 2011 examiner made similar findings, and indicated that range of motion of the right knee and hip was limited.  He included no discussion regarding whether the functional impairment of the right knee and hip was related to the service-connected muscle injury.  Moreover, neither examiner specified the severity of the involvement to the muscle groups involved.  Absent this information, the Board is unable to determine the appropriate evaluation for the Veteran's shrapnel fragment wound residuals for the period under consideration.  The Board therefore concludes that a current examination is warranted.  
In light of the above discussion, the Board  has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran corrective notice addressing his foot disability claim, to include trench foot, under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Provide an explanation as to why the claim was previously denied.  The notice should also explain the terms "new" and "material;" and explain the types of evidence that would be considered new and material.  The notice should describe what evidence would be necessary to satisfy the element of the underlying claim which was found insufficient in the prior decisions; degree of the disability; and effective date if service connection is granted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent, Dingess/Hartman.

2.  Schedule the Veteran for a VA heart examination to determine the etiology of his hypertension and any currently present heart disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present heart disorder. The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension or any currently present heart disorder is related to active service.  

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension or any currently present heart disorder is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected PTSD.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the private physician's statement suggesting that hypertension began in service, and the treatise documents asserting a relationship between PTSD and the Veteran's claimed hypertension and heart disease.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for an examination or examinations to determine whether he has residuals of a traumatic brain injury and to determine the etiology of his claimed headaches.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether there are residuals of a traumatic brain injury.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present traumatic brain injury residuals are related to active service.  

The examiner should also indicate whether the Veteran has headaches and characterize them.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed headaches are related to active service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's is reminded that the Veteran sustained shrapnel fragment wound injuries during service and was awarded the Purple Heart Medal.  Note that the lack of documented treatment in service for TBI or headaches is not dispositive of the claim, and cannot serve as the sole basis for a negative opinion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA orthopedic examination to determine whether he has any ankle, left knee, cervical spine, or lumbar spine disability that is related to service.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities of the ankles, left knee, cervical spine, and lumbar spine.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to active service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's is reminded that the Veteran sustained shrapnel fragment wounds during service and was awarded the Purple Heart Medal.  Note that the lack of documented treatment in service for injuries of the ankles, left knee, cervical spine, and lumbar spine is not dispositive of the claim, and cannot serve as the sole basis for a negative opinion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD.  The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis.  If such differentiation is impossible, the examiner must so state.

The examiner should also discuss how the Veteran's PTSD has impacted his employment and activities of daily living.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

6.  Schedule the Veteran for a VA examination to determine the severity of his right lower extremity shrapnel fragment wound residuals.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the shrapnel fragment wounds to the Veteran's right lower extremity.  The examiner should specify the muscle groups involved.  For each muscle group involved, the examiner should describe the functional impairment caused by the injury to that muscle group.  To the extent possible, the examiner should describe the functional impairment of these shrapnel fragment wound residuals for the period from 1946.

The examiner should also indicate whether, during the period considered, there has been any associated functional impairment of any right lower extremity joints, and the severity of any such impairment.  

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Specifically, the examiner should indicate the point at which pain or any other factor limits motion. 

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

7.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

8.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

9.  Upon completion of the above development and any additional development deemed appropriate, adjudicate the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a foot disability, and readjudicate the remaining issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


